DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2 August 2022 has been entered. Claims 8-14 remain pending in the application. Claims 1-7 remain canceled from consideration.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 12 August 2022.
The application has been amended as follows: 
8.	A piston valve (10) comprising:
an elongated housing (13) with a hollow interior and a longitudinal axis (15), an inlet (11) provided in the housing (13) at a first end thereof, an outlet (12) provided laterally beside the inlet at said first end of the housing, and a pushbutton (27) arranged at a second end of the housing longitudinally opposite to the first end, the pushbutton longitudinally moveable in both an in and an out direction relative to the housing (13) between two extreme positions; 
a valve piston (17), having two opposite end faces, arranged in the hollow interior of the housing (13) and guided for displacement along said longitudinal axis (15);
a valve seat (14) for said valve piston (17) provided in the hollow interior defining an end of said displacement toward said first end, wherein the valve seat (14) communicates with the outlet (12), and wherein, when the valve piston (17) is pressed to the valve seat (14), fluid passage through the valve piston (17) is closed, and the inlet (11) is led through a passage (16) extending through said housing (13) arranged laterally to said hollow interior in which said valve piston (17) is guided, said passage (16) communicates with the hollow interior just above the valve seat (14) so that the passage (16) is closed in a closed state of the valve piston (17); 
a control valve (30) having a shaft (28) oriented parallel to the longitudinal axis and arranged in said hollow interior of the housing (13) in a predetermined axial distance from the valve seat (14), the control valve (30) attached to the pushbutton (27) via the shaft, wherein opening and closing of the control valve is controlled by the position of the pushbutton that causes axial displacement of the shaft;
an intermediate space (34) formed in the housing (13) between the valve piston (17) and the control valve (30), wherein the size of the intermediate space (34) depends on the position of the valve piston (17);
a shunt flow passage (8) provided along an outer surface (44) of the valve piston (17) and between the two end faces of the valve piston, wherein a cross section of the shunt passage is smaller than a flow cross section of said control valve (30) when opened, the shunt flow passage causing a delayed displacement of the valve piston (17) relative to a change of state of said pushbutton (27);
an upper space (32) in the hollow interior of the housing (13) defined between the control valve (30) and the pushbutton (27);
a first spring (26) arranged in the upper space (32) that moves the control valve (30) to a valve closed position; and
a second spring (25) arranged in the intermediate space (34) that moves the valve piston (17) to a piston closed position,
wherein an interior passage (31) extending through said housing provides continuous(27) controls respectively an open state and a closed state of the piston valve (10) by utilizing established fluid flow and associated pressure patterns.

Response to Arguments
Applicant’s arguments, see pages 5-6 of applicant response, filed 2 August 2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of 6 June 2022 has been withdrawn. 

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious an interior passage that extends through the housing and provides continuous communication between the outlet and the upper space, along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753